Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses negative claim language, (e.g. "I2C protocol is not a layered i2c protocol" that does not have basis in the original disclosure. The examiner understands the method’s intention to reduce the I2C protocol to not include timeslots due to a stretched clock being used to delay the system as necessary. The examiner does not agree that the current claim identifies the claim in the affirmative, therefore it is unclear how or where the specification of the instant application supports the negative language of "not a layered I2C protocol".  Correction/Clarification is required.
Claims 3 and 4 recites the limitation "said bidirectional communication link".  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner if the applicant wishes to claim “said bidirectional coaxial communication link” as disclosed in claim 2, or introduce a different “bidirectional communication link” of no specific type. Correction/Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over James J Delmonico (US Patent 6874052), hereafter Delmonico in view of Shoichrio Sengoku (US Publication 2016/0147684), hereafter Sengoku.
Regarding claim 1 Delmonico discloses a bridge device (bridge 10) operable between a master device (host master via 16) and a slave device (target device 18) of a communication system (Figure 1), said master device and said slave device arranged for communicating with each other via a parent I.sup.2C bus (via lip bus 12) and a child I.sup.2C bus (child bus 14) and using the I.sup.2C protocol (Column 3 lines 12-15), said bridge device comprising
 a parent module (via bridge read engine 24) at one side of said bridge device, said parent module arranged for connecting said parent I.sup.2C bus (12) and comprising a parent I.sup.2C transmitter/receiver device (Lip bus I2C transceiver 20) and a parent module state machine (via data flow diagram from LIP bus to packet handler), (Column 3 lines 53-58; Figure 2 and 19)
a child module (child bus command engine 36) at the opposite side of said bridge device, said child module arranged for connecting said child I.sup.2C bus (14) and comprising a child I.sup.2C transmitter/receiver device (child bus I2C transceiver 50) and a child module state machine (via data flow diagram from child bus to packet handler) , (Column 4 lines 58-61; Figure 2 and 19)
whereby said parent module and said child module each comprise an internal bridge interface (via hardware I2C interface that facilitate excellent performance) to exchange messages between said parent module and said child module, said messages being generated by said parent module state machine or said child module state machine in response to a change of state caused (via data flow diagrams; Figures 19-21) by an event on their respective I.sup.2C buses, (Column 20 lines 56-62; Column 20 line 63-Column 21 line 4)
whereby said parent module and said child module are each arranged for translating an I.sup.2C event to a message (translate LIP command packets into I2C data stream) and for forwarding said message to the module at the other side of the bridge device via said internal bridge interfaces, said module at the other side being arranged for further transmitting said message as an I.sup.2C event towards the I.sup.2C bus at the other side of the bridge device, (Column 3 lines 33-39)
and whereby said parent module and said child module are further each arranged for holding the communication towards (isolation, rendering bridge inoperative) the respective I.sup.2C bus, (Column 4 lines 40-44 and Column 5 lines 16-21) whereby said I2C protocol (via standard I.sup.C protocol; Column 5 lines 45-47) is not a Layered I2C protocol.
Delmonico does not explicitly disclose stretching a clock line on their respective I.sup.2C bus until a message, based on an event occurring on the I.sup.2C bus at the other side of the bridge device and instructing continuation of the communication, is received via said internal bridge interfaces from the module at the other side of the bridge device.
Sengoku discloses by stretching a clock line (via a number of clock cycles used to stretch
transmission) on their respective I.sup.2C bus (multi-master bus via I2C; Paragraph [0003])
until a message, based on an event occurring on the I.sup.2C bus at the other side of the bridge
device and instructing continuation of the communication (until its internal logic is ready), is
received via said internal bridge interfaces from the module at the other side of the bridge device
(via line driver switched between active and high-impedance mode). (Paragraph [0019 and
0119])
Sengoku and Delmonico are analogous art because they are from the same field of endeavor involving coupling between buses and bridges.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the stretch transmission of Sengoku into the system of Delmonico. The motivation behind such a combination would have been to allow legacy I2C devices and I3C protocol compatibility and improve the performance of communications interfaces and on other serial bus technologies that relate to are compatible with, or extend the I2C bus. (Paragraph [0065 and 0066] of Sengoku)

Claim 5 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said child module (via 36) is arranged for connecting a plurality of child I.sup.2C busses (via child I2C busses; Figure 1 and 22). (Column 21 lines 58-63 and Colum 22 lines 41-43 of Delmonico)

Claim 6 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said child module comprises an address-to-I.sup.2C child bus index table (via target device address field).  (Column 2 lines 23-25 of Delmonico)

Claim 7 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said message is caused by either an I.sup.2C start condition (master asserts an I2C start on the bus) followed by an I.sup.2C device address (slave address), an I.sup.2C stop condition, an I.sup.2C acknowledge, an I.sup.2C not-acknowledge or an I.sup.2C byte. (Column 6 lines 3-5 of Delmonico)

Claim 8 is rejected for the reasons set forth hereinabove for and further discloses claim 1, implemented using a field-programmable gate array, a complex programmable logic device  or an application specific integrated circuit (processing circuit via FPGA or ASIC). (Paragraph [0143] of Sengoku) 

Claim 9 is rejected for the reasons set forth hereinabove for and further discloses claim 1, wherein said parent module comprises a digital input pin (via pin# 2 of Figure 17) on which an external pulse can trigger (partner reset signal line held asserted) the transmission of an error message to said child module and wherein said child module comprises a digital output pin to generate a pulse in response to receipt of said error message (render the bridge inoperative and electrically inert by tri-stating). (Column lines 44-50 of Delmonico)   

Claim 10 is rejected for the reasons set forth hereinabove for and further discloses comprising at least one master device, at least one slave device and a bridge device as in claim 1, wherein said at least one master device and said at least one slave device are arranged for communicating with each other via a parent I.sup.2C bus and a child I.sup.2C bus and using the I.sup.2C protocol. (Figures 1-3 of Delmonico)

4.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over James J Delmonico (US Patent 6874052), hereafter Delmonico in view of Shoichrio Sengoku (US Publication 2016/0147684), hereafter Sengoku as applied to claim 1, and further in view of Dong Zheng et al. (US Publication 2016/0232124), hereafter Zheng.
Claim 2 is rejected for the reasons set forth hereinabove where the modified Delmonico disclosed claim 1, however the modified Delmonico does not explicitly disclose wherein the internal bridge interfaces of said parent module and said child module are connected via a bidirectional coaxial communication link. 
Zheng discloses wherein the internal bridge interfaces (via two-wire interface) of said parent module (via master) and said child module (via slave) are connected via a bidirectional coaxial communication link (via gigabit ethernet interface 210). (Paragraph [0031, 0032, and 0044]; Figure 2)
Zheng and the modified Demonico are analogous art because they are from the same field of endeavor involving serial I2C buses. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the ethernet interface of Zheng as a bidirectional coaxial link in the system of the modified Delmonico. The motivation behind such a combination would have been to allow a master and a slave device to utilize communication in a mutually agreed upon context. (Paragraph [0044] of Zheng)

Claim 3 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein said bidirectional communication link comprises in each direction a First-In-First-Out buffer (incoming/outgoing Lip packet FIFO 28-30). (Figure 2 of the further modified Delmonico) 

Claim 4 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein said bidirectional communication link also contains an off-board link (connection to another lip bridge). (Figure 1 and 3 of the further modified Delmonico)

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Timothy Crockett et al (US Publication 2012/0072628) for communication system in I2C bus).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/10/12/2022Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181